      Case 2:21-cr-00155-JAM Document 18 Filed 08/17/21 Page 1FILED
                                                                 of 1
                     UNITED STATES DISTRICT COURT         August 17, 2021
                    EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                        CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-mj-00126-KJN

               Plaintiff,

      v.                                           ORDER FOR RELEASE OF
                                                    PERSON IN CUSTODY
CODY CRAMER

               Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release CODY CRAMER Case No.

2:21-mj-00126-KJN Charges 18 USC § 922(a)(1)(A) from custody for the following

reasons:

                     Release on Personal Recognizance

               X     Bail Posted in the Sum of $

                                                             50,000.00 co-signed

                                                             by Amanda Cramer,
                      X     Unsecured Appearance Bond $
                                                             Staci and Jarrod

                                                             Tuck

                            Appearance Bond with 10% Deposit

                            Appearance Bond with Surety as stated on the record

                            in open court.

                            Corporate Surety Bail Bond

                            (Other):

      Issued at Sacramento, California on at 2:00 PM on August 17, 2021

 Dated: August 17, 2021
